AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

 

United States of America

WILLIAM D. MERRY, JR.

UNITED STATES DISTRICT COURT

for the

Eastern District of Missouri

Vv. Case No. 4:21 MJ 5034 NAB

Charging District’s Case No. 1:21-MJ-173

 

Date:

Nee ee ee ee ee

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) District of Columbia

 

I have been informed of the charges and of my rights to:

(1)
(2)
(3)
(4)

(5)
(6)

retain counsel or request the assignment of counsel if J am unable to retain counsel;

an identity hearing to determine whether | am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise —
unless I am indicted — to determine whether there is probable cause to believe that an offense has

been committed;

a hearing on any motion by the government for detention;

request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

l agree to waive my right(s) to:

aad o

an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

02/05/2021

 

 

 

fandunt’s signature

q #5 2665M0
la NY

7 u %
Signathoe endant’s attorney

 

 

Ethan B. Corlija

 

Printed name of defendant's attorney
